DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive.
Applicant Remarks:
Applicant respectfully submits that neither Haynor nor Inaba teaches or suggests the above features. 
The Examiner at page 10 of the Office Action has considered that the previous feature of "providing an artificial neural network (ANN) field model, the ANN field model used to predict magnetic fields of a predetermined magnet with an axisymmetric magnetic field" to be disclosed by Haynor at col. 9-10, lines 66-2, where the Examiner has alleged that predicting magnetic fields from the magnet using the model is taught as the iterative process of predicting or estimating the magnetic field that would result from the magnet. 
Applicant respectfully disagrees. As discussed extensively in Applicant's previous response, Applicant respectfully submits that Haynor does not teach or suggest using an artificial neural network (ANN) field model for predicting the magnetic field. The iterative process of predicting or estimating the magnetic field, as taught by Haynor at columns 9 and 10, is not performed by a neural network, but rather, is performed using Equations 1 and 2 of Haynor in an analytical manner. 

"As discussed above, the estimation processor performs an iterative comparison 
between an estimated position of the magnet and a measured position of the magnet... 
However, it is possible to provide a more accurate initial estimation of the location a of the magnet 120 using a neural network 154, shown in FIG. 5A... However, for the sake of clarity, the functional block diagram of FIG. 5A illustrates the neural network 154 as an independent block since it performs an independent function..." (emphasis added). 
 
This is further substantiated by FIG. 5A of Haynor where the estimation processor 152 and the neural network 154 are shown as separate and distinct blocks of the system constructed for determining the location of a magnet. 
A skilled person referring to Haynor would understand from the above that the neural network 154 and the estimation processor 152 perform separate and independent functions. The separation of roles is further substantiated by the description in Haynor at column 12 lines 1-4 and lines 15-18 where it is described: 
"Based on experiments performed by the inventors, the neural network 154 can 
provide an initial estimate of the location of the magnet 120 within approximately ±2 cm... Given an accurate initial estimate, the estimation processor 152 can perform the iteration process described above and determine the location a of the magnet 120 within ±1 mm" (emphasis added). 


Examiner Response:
	 The examiner respectfully disagrees, and acknowledges the applicants arguments regarding the distinction between the estimation processor and the neural network of Haynor. However, the examiner notes that Haynor is using the cost function that is assisted by a neural network to determine the predicted values. Therefore, Haynor takes the predicted values of the neural network and the actual measured values in order to minimize the cost function for multiple magnets (Haynor: Col 10 line 59 “The degree of match between A (predicted) and A (measured) may be measured by a cost function comprising the sum of the squares of the difference between A. (predicted) and A (measured) and then using non-linear iterative optimization algorithms to minimize the value of the cost function.”). The examiner notes that the estimation processor and neural network function together and are two components which rely on each other to minimize a cost function. The predicted values are supplied by the neural network which are then compared to the measured values. The applicant acknowledges a cited portion of Haynor in Col 11 Lines 14-30 “However, it is possible to provide a more accurate initial estimation of the location a of the magnet 120 using a neural network 154” The examiner notes that the neural network is used to provide the estimation of the location of the magnet.

Applicant Remarks:
	Further, Haynor does not teach or suggest that the feature of "the ANN field model having a 2-input-2-output network architecture and is being used to predict magnetic vector fields of a predetermined magnet with an axisymmetric magnetic vector field, each predicted magnetic vector field having two cylindrical prediction coordinates" as recited in amended claim 1. 
Haynor teaches in column 11 line 65 to column 12 line 1 that "in the operational mode, the 12 parameters from the magnetic sensors 108-114 are given to the neural network 154, which generates an initial estimate of the location and orientation of the magnet 120" (emphasis added). In other words, Haynor teaches using a 12 parameters input for the neural network 154, in contrast to the artificial neural network field model having a 2-input-2 output network architecture as recited in amended claim 1. 
In fact, Applicant respectfully submits that a skilled person referring to Haynor will be impermissible to use an artificial neural network field model having a 2-input-2 output network architecture which contradicts the 12 parameters requirements as described by Haynor above. To do so will cause the mode of operation of the system of Haynor inoperable. 11Application No.: 14/889,578 Docket No.: LLOYDW 3.3F-031
Inaba does not cure the above deficiencies of Haynor. Specifically, Inaba does not teach or suggest the use of a neural network, not to mention teaching or suggesting the feature of "the ANN field model having a 2-input-2-output network architecture and is being used to predict magnetic vector fields of a predetermined magnet with an axisymmetric magnetic vector field, each predicted magnetic vector field having two cylindrical prediction coordinates" as recited in amended claim 1. 

Examiner Response:
	The examiner respectfully disagrees, please refer to the MPEP section 2144.05 regarding Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions. The MPEP states that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. The applicant has amended the claims to explicitly recite “having a 2- input-2-output network architecture”. 
In response to the applicants arguments regarding the 12 parameters inputted in the neural network of Haynor, the examiner notes that a 2-input-2-output network architecture falls into the range of 12 parameters that are input into the neural network. The range of 2 inputs exist within the 12 parameters that are input into the neural network. 

Applicant Remarks:
	Further, Applicant respectfully submits that there is no reason or motivation for a skilled person to combine Haynor and Inaba to arrive at the feature of "converting the three Cartesian measurement coordinates of the measured axisymmetric magnetic vector field into two cylindrical measurement coordinates" (emphasis added) as recited in amended claim 1. This is because Haynor and Inaba are of different technical fields. 
The Examiner alleges that Inaba teaches converting the three Cartesian coordinates of the measured axisymmetric magnetic field into two cylindrical measurement coordinates in the abstract of Inaba, and that it would have been obvious to a skilled person to have modified the method of determining the location and orientation of an indewelling medical device of Haynor with the rectangular to cylindrical conversion of Inaba. 
However, Inaba teaches, in its abstract, a robot control system for teaching and operating a robot 13 on the basis of a rectangular coordinate system where the robot has an arm which operates on the basis of a cylindrical coordinate system. The rectangular to cylindrical conversion taught in Inaba is necessary in order to convert the instructions in the rectangular coordinate system from the teaching device 101 into command data in the cylindrical coordinate system for operating the robot (see e.g. column 2, lines 51-60 of Inaba). In other words, the conversion of data from a rectangular coordinate system of the teaching device to a cylindrical coordinate system of the arm of the robot is in the context of teaching a robot that is in the cylindrical coordinate system to operate using instructions in the rectangular coordinate system. However, conversion of instructions for teaching robots is not associated with the subject matter of Haynor. There is no reason or motivation for a skilled person in the art to refer to Inaba given that no teaching or instructing of robots is involved in Haynor. Therefore, a skilled person will not be motivated to combine Haynor and Inaba so as to "allow converting the instructions in rectangular coordinates from the teaching means into command data in cylindrical coordinates" as alleged by the Examiner. 

Examiner Response:
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Inaba is concerned with “converting a rectangular-to-cylindrical vector field into two cylindrical measurement coordinates”.  
The examiner notes that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the examiner notes that a conversion between rectangular and cylindrical is a problem with which the claims of the instant application are concerned with. 


Applicant Remarks:Application No.: 14/889,578 Docket No.: LLOYDW 3.3F-031
Further, claim 1 of the present invention recites the feature of "converting the three Cartesian measurement coordinates of the measured axisymmetric magnetic vector field into two cylindrical measurement coordinates" (emphasis added). Applicant respectfully submits that converting a magnetic vector field quantity in 3D space to another magnetic vector field quantity in 2D space is very different from converting positional information in the form of rectangular coordinates to cylindrical coordinates as disclosed and taught in Inaba (see e.g. column 1 lines 5-12 of Inaba). A skilled person would understand that positional information as taught in Inaba is a scalar quantity whereas the magnetic vector field of claim 1 is a vector quantity. To be clear, a vector quantity includes an additional directional component which needs to be taken into 

Examiner Response:
	The examiner respectfully disagrees, Inaba appears to disclose an additional directional component in the description of the preferred embodiments. Inaba recites “on the basis of this rectangular coordinate system. That is, the hand 23 is made parallel to the surface of chuck 21a, and is then centered on the chuck. The hand direction at this time (the direction parallel to the surface of chuck 21a) is taken as the Y-axis, and the center direction (the direction orthogonal to the surface of chuck 21a) is taken as the X-axis. This establishes a rectangular coordinate system the origin whereof is set as the final target position…. , pulses are generated along the R- and 6-axial directions of the cylindrical coordinate system under the control of the rectangular-cylindrical coordinate conversion device in such fashion that the hand 23 moves along the commanded X or Y axis. These pulses therefore are counted up or down, in accordance with the direction of movement,”. The examiner notes that the conversion is executed with respect to the origin or direction of the rectangular coordinate system. Pulses are generated in directions of the cylindrical coordinate system. 

Applicant Remarks:
Still further, the feature "converting the three Cartesian measurement coordinates of the measured axisymmetric magnetic vector field into two cylindrical measurement coordinates" of claim 1 advantageously allows the required ANN mapping to be performed using the 2-input-2-output network architecture, in contrast to a potential 3-input-3-output ANN architecture when operating in Cartesian coordinates, as described in page 6 last paragraph of the PCT application as filed. This minimizes the number of parameters involved and therefore improves a processing speed and accuracy, with a lower computational overheads. Applicant submits that these advantages are particularly critical in using the ANN for predicting magnetic fields given the high computational requirements in using neural network modelling in the first place. 
None of Haynor and Inaba teaches or suggests the above advantages. 
Given that Haynor does not use a neural network for minimizing the cost function which requires numerous iterations as described above, there is therefore no obvious advantage of converting the measured three coordinates of the measured axisymmetric magnetic vector field into two cylindrical measurement coordinates for the system of Haynor. It is unclear if converting the measured three coordinates of the measured axisymmetric magnetic field into two cylindrical measurement coordinates for minimizing the error function of Haynor achieves any advantages since the analytical Equations (1) and (2), and not a neural network, are used for this purpose. There is therefore no motivation for a skilled person referring to Haynor to even contemplate modifying Application No.: 14/889,578 Docket No.: LLOYDW 3.3F-031Haynor, without hindsight, to include the feature of "converting the three Cartesian measurement coordinates of the measured axisymmetric magnetic vector field into two cylindrical measurement coordinates" as recited in amended claim 1. 
For at least the reasons above, claim 1 is not obvious in light of Haynor and Inaba singly or in combination. 
Given that claim 11 recites similar limitations as claim 1, claim 11 is also not obvious in light of Haynor and Inaba singly or in combination, at least for similar reasons. 

Examiner Response:
	The examiner respectfully disagrees, and acknowledges the applicants arguments regarding the distinction between the estimation processor and the neural network of Haynor. However, the examiner notes that Haynor is using the cost function that is assisted by a neural network to determine the predicted values. Therefore, Haynor takes the predicted values of the neural network and the actual measured values in order to minimize the cost function for multiple magnets (Haynor: Col 10 line 59 “The degree of match between A (predicted) and A (measured) may be measured by a cost function comprising the sum of the squares of the difference between A. (predicted) and A (measured) and then using non-linear iterative optimization algorithms to minimize the value of the cost function.”). The examiner notes that the estimation processor and neural network function together and are two components which rely on each other to minimize a cost function. The predicted values are supplied by the neural network which are then compared to the measured values. The applicant acknowledges a cited portion of Haynor in Col 11 Lines 14-30 “However, it is possible to provide a more accurate initial estimation of the location a of the magnet 120 using a neural network 154” The examiner notes that the neural network is used to provide the estimation of the location of the magnet.
	Therefore, the examiner notes that the system of Haynor is capable of identifying the degree of match between Δij (predicted) and Δij (measured) measured by a cost function comprising the sum of the squares of the difference between Δij (predicted) and Δij (measured) and then using non-linear iterative optimization algorithms to minimize the value of the cost function. The system utilizes both a processor and neural network to optimize well known cost-functions and optimization techiniques.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 8-13, 15, 18-20, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haynor (U.S. Patent No. 6263230) in view of Inaba (U.S. Patent No. 4,511,985).

Regarding claim 1,  Haynor teaches a method of real time in vivo location determination (Haynor: Col 11, Line 10-12 “real-time tracking of the magnet as the magnet is moved inside the patient” A method of real time in vivo location determination is taught as real-time tracking of the magnet as the magnet is moved inside the patient.) comprising: 
providing an artificial neural network (ANN) field model, the ANN field model having a 2- input-2-output network architecture (Haynor: Col. 3 Lines 34-38. “a neural network wherein the set of signals from at least a portion of the plurality of magnetic sensors are provided to the neural network.” Providing an artificial neural network (ANN) field model, the ANN field model having a 2- input-2-output network architecture is taught as the neural network which receives a set of signals from the plurality of magnetic sensors.) and is being (Haynor: Col. 9-10, Lines 66-2. “a predicted or estimated magnetic field that would result from the magnet 120 being located at the estimated location with the actual measured magnetic field as measured by the magnetic sensors” Predicting magnetic vector fields from the magnet using the model is taught as the iterative process of predicting or estimating the magnetic field that would result from the magnet.) axisymmetric magnetic vector field (Haynor: Col 26, Lines 35-40 “However, those skilled in the art will appreciate that a dipole magnet is Symmetrical about its axis of magnetization. Thus, the indwelling medical device may be rotated along the axis of magnetization and the magnet will produce the same magnetic field.” Axisymmetric magnetic vector field is taught as the dipole magnet that is symmetrical about its axis of magnetization and produces the same magnetic field.) , each predicted magnetic vector field having two cylindrical prediction coordinates (Haynor: Col. 3, Lines 1-3 “the values related to the predicted magnetic field Strength and the values related to the actual magnetic field Strength.” Each predicted magnetic field having two cylindrical prediction coordinates is taught as the values related to the predicted vector magnetic field strength. The magnets taking in the readings are cylindrical and the axis is also symmetrical.); 

inserting a medical instrument into a patient (Haynor: Col 16, Lines 36-38 “The general operation of the detector system 100 is illustrated in the flowchart of FIG. 6A. At a start 200 the magnet 120 (see FIG. 4) has been inserted into the patient.” Inserting a medical instrument into a patient is taught as the magnet has been inserted into the patient.); 
(Haynor: Col 16, Lines 54-55 “the detector system 100 measures sensor values from the magnetic sensors” The inserted magnet is measured by the magnetic sensors which take sensor values to determine the location and orientation of the magnet.); 

receiving, from the magnetic sensor, a sensor signal representing a measured axisymmetric magnetic vector field of the magnet (Haynor: Col 7, Lines 46-47 “the magnetic Sensors can measure the static magnetic field generated by the magnet” Receiving, from the magnetic sensor, a sensor signal representing a measured axisymmetric magnetic vector field of the magnet is taught as the magnetic Sensors can measure the static magnetic field generated by the magnet.), the measured axisymmetric magnetic vector field having three Cartesian measurement coordinates (Haynor: Col 7, Lines 31-34 “a Cartesian coordinate system using magnetic Sensing elements orthogonally arranged in the X, y, and Z directions.” The measured axisymmetric magnetic vector field having three Cartesian measurement coordinates is taught as a Cartesian coordinate system using magnetic Sensing elements orthogonally arranged in the x, y, and z directions.); 

…

and determining a location of the medical instrument within the patient using the ANN field model by minimizing a cost function (Haynor: Col. 10-11 “using non-linear iterative optimization algorithms to minimize the value of the cost function….Many different, well-known cost functions and/or optimization techniques, Such as quasi-Newton, may be used by the estimation processor 152 to achieve the desired degree of match between A (predicted) and A (measured).” Determining a location of the medical instrument within the patient using the ANN field model by minimizing a cost function is taught as iterative optimization algorithms to minimize the value of the cost function. The location of the medical instrument is determined by the degree of match between the predicted and measured values.), the cost function comprising a difference between the two … measurement coordinates of the measured axisymmetric magnetic vector field and the two … prediction coordinates of each predicted magnetic (Haynor: Col. 10, Lines 59-64. “The degree of match between .DELTA..sub.ij (predicted) and .DELTA..sub.ij (measured) may be measured by a cost function comprising the sum of the squares of the difference between .DELTA..sub.ij (predicted) and .DELTA..sub.ij (measured) and then using non-linear iterative optimization algorithms to minimize the value of the cost function.” The cost function comprising a difference between the two … measurement coordinates of the measured axisymmetric magnetic field and the two … prediction coordinates of each predicted magnetic field is taught as the degree of match between .DELTA..sub.ij (predicted) and .DELTA..sub.ij (measured) may be measured by a cost function comprising the sum of the squares of the difference between .DELTA..sub.ij (predicted) and .DELTA..sub.ij (measured) and then using non-linear iterative optimization algorithms to minimize the value of the cost function.) field predicted by the ANN field model (Haynor: Col. 11, Lines 42-50 “The neural network 154 has a learn mode and an operational mode. In the learn mode, the neural network 154 is provided with actual measurement data from the magnetic sensors 108-114. Since each of the magnetic sensors 108-114 have three different sensing elements, a total of 12 parameters are provided as inputs to the neural network 154. Based on the 12 parameters, the neural network 154 estimates the location and orientation of the magnet 120.” Predicted by the ANN field model is taught as the neural network estimates the location and orientation of the magnet.).

Haynor does not explicitly converting the three Cartesian measurement coordinates of the measured axisymmetric magnetic …field into two cylindrical measurement coordinates; 

Inaba further teaches converting the three Cartesian measurement coordinates of the measured axisymmetric magnetic… field into two cylindrical measurement coordinates (Inaba: Abstract “a rectangular-to-cylindrical conversion device 104 or 202 for converting the instructions in the rectangular coordinate system from the teaching device 101 into command data in the cylindrical coordinate system,” The three Cartesian measurement coordinates of the measured axisymmetric magnetic field into two cylindrical measurement coordinates is taught as a rectangular-to-cylindrical conversion device 104 or 202 for converting the instructions in the rectangular coordinate system from the teaching device 101 into command data in the cylindrical coordinate system.); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the location and orientation of an indwelling medical device of Haynor with the rectangular to cylindrical conversion of Inabain order to allow a converting the instructions in rectangular coordinates from the teaching means into command data in cylindrical coordinates, thereby allowing an operation to be executed only once (Inaba: Col 3, Lines 1-6 “, a coordinate conversion device is provided for converting corresponding command data into other command data in accordance with the difference between the cylindrical coordinate values of the two origins. This eliminates the necessity of a teaching operation for the other origin and is extremely useful especially in a system such as a machine tool system wherein a robot performs the same services at each of a plurality of different positions, the reason being that the teaching operation need be executed only once.”).

Regarding claim 2, Haynor in view of Inaba teach the method of claim 1, Haynor further teaches wherein the location of the medical instrument is accurately determined when the magnetic sensor is adjacent the magnet (Haynor: Col 3, Lines 15-18 “The position and orientation of the indwelling medical device and associated magnet may be characterized by 5 of freedom indicating the location in three-dimensional Space” The location of medical instrument is accurately determined when the magnetic sensor is adjacent to the magnet is taught as the position and orientation of the indwelling medical device and associated magnet. The location is determined by the magnetic sensors when the magnet is anywhere in the three-dimensional space.).

Regarding claim 4, Haynor in view of Inaba teaches the method of claim 1, Haynor further teaches wherein the medical instrument includes the magnet, the method further comprising: arranging the magnetic sensor on or about the patient (Haynor: Col. 25, Lines 22-48. “PICC 304 is inserted through another arm of the patient and includes a magnet 306 associated with a terminal portion thereof…indwelling medical devices may be located using the techniques described herein…a set of fifteen magnetic sensing elements. This is sufficient to detect the position and orientation of the magnets 302 and 306” Arranging the magnetic sensor on or about the patient is taught as the instrument is inserted through the arm of a patient and the magnetic sensing units located on the patient to detect the position of the magnet.).

Regarding claim 8, Haynor in view of Inaba teach the method of claim 1, Haynor further teaches further comprising providing a plurality of weighting coefficients for the model, wherein the weighting coefficients are pre- optimized for the predetermined magnet (Haynor: Col. 25, Lines 53-59. “Alternatively, the position within the boundaries defined by these locations S.sub.5, S.sub.6, S.sub.9, and S.sub.10 may be weighted based on the value detected by each of the sensors at those locations. For example, the sensor at location S.sub.6 may have the highest value of the sensors at locations S.sub.5, S.sub.6, S.sub.9, and S.sub.10. Accordingly, the estimation processor 152 may calculate an initial position for the magnet” Comprising providing a plurality of weighting coefficients for the model, wherein the weighting coefficients are substantially pre-optimized for the predetermined magnet is taught as weighted based on the value detected by the sensors for the initial position of the magnet[predetermined magnet].).  

Regarding claim 9, Haynor in view of Inaba teach the method of claim 1, Haynor further teaches wherein the magnet is passive and untethered (Haynor: Col. 5, Line 12-19. “Since the magnet is permanent, it requires no power source. Accordingly, the magnet maintains its magnetic field indefinitely, which allows long-term positioning and detection of medical tubes without the disadvantages associated with an internal or external power source. In particular, by avoiding the use of a power source, the undesirable electrical connections necessary for the use of a power source are avoided… to detect the medical tube at any location within the patient's body” The magnet is passive and untethered is taught as the magnet maintains its magnetic field without requiring a power source [Interpreted as without a tethered connection thus, making the magnet passive and untethered.].).

Claim 12 is similarly rejected, refer to claim 9 for further analysis.

Regarding claim 10, Haynor in view of Inaba teaches the method of claim 1, Haynor further teaches wherein the medical instrument includes the magnetic sensor, the method further comprising: arranging the magnet on or about the patient (Haynor: Col. 25, Lines 22-48. “PICC 304 is inserted through another arm of the patient and includes a magnet 306 associated with a terminal portion thereof” Arranging the magnet on or about the patient is taught as inserting a magnet into the arm of a patient.).

Regarding claim 11, A system for real time in vivo location determination (Haynor: Col 11, Line 10-12 “real-time tracking of the magnet as the magnet is moved inside the patient” A method of real time in vivo location determination is taught as real-time tracking of the magnet as the magnet is moved inside the patient.), comprising: a magnet with an axisymmetric magnetic vector field (Haynor: Col 26, Lines 35-40 “However, those skilled in the art will appreciate that a dipole magnet is Symmetrical about its axis of magnetization. Thus, the indwelling medical device may be rotated along the axis of magnetization and the magnet will produce the same magnetic field.” Axisymmetric magnetic vector field is taught as the dipole magnet that is symmetrical about its axis of magnetization and produces the same magnetic field.); a magnetic sensor configured to be associated with the magnet and to measure the axisymmetric magnetic vector field of the magnet to provide a sensor signal (Haynor: Col 7, Lines 46-47 “the magnetic Sensors can measure the static magnetic field generated by the magnet” A magnetic sensor configured to be associated with the magnet and to measure the axisymmetric magnetic vector field of the magnet to provide a sensor signal is taught as the magnetic Sensors can measure the static magnetic field generated by the magnet.); a medical instrument configured to be inserted into a patient and to be associated with the magnetic sensor (Haynor: Col. 25, Lines 22-48. “PICC 304 is inserted through another arm of the patient and includes a magnet 306 associated with a terminal portion thereof…indwelling medical devices may be located using the techniques described herein…a set of fifteen magnetic sensing elements. This is sufficient to detect the position and orientation of the magnets 302 and 306” A medical instrument configured to be inserted into a patient and to be associated with the magnetic sensor is taught as the instrument [includes a magnet] is inserted through the arm of a patient and the magnetic sensing units located on the patient to detect the position of the magnet.); a processor configured to be associated with the magnetic sensor (Haynor: Col 3, Lines 45-48 “processor calculates values related to a predicted magnetic field Strength for at least a portion of the plurality of Sensors” A processor configured to be associated with the magnetic sensor is taught as processor calculates values related to a predicted magnetic field Strength for at least a portion of the plurality of Sensors.); a storage device configured to be associated with the processor and to store software instructions for causing the processor to (Haynor: Col 8, Lines 55-58 “It should be noted that the estimation processor 152 is preferably implemented by computer instructions stored in the memory 148 and executed by the CPU” A storage device configured to be associated with the processor and to store software instructions for causing the processor is taught as estimation processor 152 is preferably implemented by computer instructions stored in the memory 148 and executed by the CPU.): provide an artificial neural network (ANN) field model, the ANN field model having a 2- input-2-output network architecture (Haynor: Col. 3 Lines 34-38. “a neural network wherein the set of signals from at least a portion of the plurality of magnetic sensors are provided to the neural network.” Providing an artificial neural network (ANN) field model, the ANN field model having a 2- input-2-output network architecture is taught as the neural network which receives a set of signals from the plurality of magnetic sensors.) used to predict magnetic vector fields of the magnet, each predicted magnetic vector field having two … prediction coordinates (Haynor: Col. 10, Lines 40-45. “calculates the predicted values for magnetic field strength at each of the magnetic sensors 108-114 that would result if the magnet 120 were actually at the estimated location… The estimation processor 152 also uses measured magnetic field Strength values from each of the magnetic Sensors 108-114 and compares A (predicted) with A (measured). Based on the difference between A (predicted) and A (measured),” Provide an artificial neural network (ANN) field model, the ANN field model used to predict magnetic vector fields of the magnet, each predicted magnetic field having two … prediction coordinates is taught as calculates the predicted values for magnetic vector field strength at each of the magnetic sensors that would result if the magnet were actually at the estimated location. Prediction coordinates are taught as the predicted values.); 

(Haynor: Col 12, Lines 5-14 “the magnetic sensors 108-114 will provide very low signal levels. Accordingly, the neural network 154 will not gener ate an initial estimate until the parameters (i.e., the 12 input signals from the magnetic sensors” Receive, from the magnetic sensor, the sensor signal representing the measured axisymmetric magnetic vector field of the magnet is taught as the magnetic sensors 108-114 will provide very low signal levels.), the measured axisymmetric magnetic vector field having three Cartesian measurement coordinates (Haynor: Col 7, Lines 31-34 “a Cartesian coordinate system using magnetic Sensing elements orthogonally arranged in the X, y, and Z directions.” The measured axisymmetric magnetic vector field having three Cartesian measurement coordinates is taught as a Cartesian coordinate system using magnetic Sensing elements orthogonally arranged in the x, y, and z directions.);Application No.: 14/889,578Docket No.: LLOYDW 3.3F-031 
…
and determine a location of the medical instrument within the patient using the ANN field model by minimizing a cost function, the cost function comprising a difference between the two … measurement coordinates of the measured axisymmetric magnetic vector field and the two … prediction coordinates of each predicted vector magnetic field (Haynor: Col. 10, Lines 59-64. “The degree of match between .DELTA..sub.ij (predicted) and .DELTA..sub.ij (measured) may be measured by a cost function comprising the sum of the squares of the difference between .DELTA..sub.ij (predicted) and .DELTA..sub.ij (measured) and then using non-linear iterative optimization algorithms to minimize the value of the cost function.” The cost function comprising a difference between the two … measurement coordinates of the measured axisymmetric magnetic vector field and the two … prediction coordinates of each predicted magnetic vector field is taught as the degree of match between .DELTA..sub.ij (predicted) and .DELTA..sub.ij (measured) may be measured by a cost function comprising the sum of the squares of the difference between .DELTA..sub.ij (predicted) and .DELTA..sub.ij (measured) and then using non-linear iterative optimization algorithms to minimize the value of the cost function.) field predicted by the ANN field model (Haynor: Col. 11, Lines 42-50 “The neural network 154 has a learn mode and an operational mode. In the learn mode, the neural network 154 is provided with actual measurement data from the magnetic sensors 108-114. Since each of the magnetic sensors 108-114 have three different sensing elements, a total of 12 parameters are provided as inputs to the neural network 154. Based on the 12 parameters, the neural network 154 estimates the location and orientation of the magnet 120.” Predicted by the ANN field model is taught as the neural network estimates the location and orientation of the magnet.); 

and a display or indicator to show the determined location of the medical instrument within the patient (Haynor: Fig. 5A “156” DISPLAY INTERFACE-> EXTERNAL DISPLAY Col. 12 Line 20-25 “to permit the magnet image to be displayed on an external display”).

Haynor does not explicitly disclose convert the three Cartesian measurement coordinates of the measured axisymmetric magnetic field into two cylindrical measurement coordinates; 

Inaba further teaches converting the three Cartesian measurement coordinates of the measured axisymmetric magnetic… field into two cylindrical measurement coordinates (Inaba: Abstract “a rectangular-to-cylindrical conversion device 104 or 202 for converting the instructions in the rectangular coordinate system from the teaching device 101 into command data in the cylindrical coordinate system,” The three Cartesian measurement coordinates of the measured axisymmetric magnetic field into two cylindrical measurement coordinates is taught as a rectangular-to-cylindrical conversion device 104 or 202 for converting the instructions in the rectangular coordinate system from the teaching device 101 into command data in the cylindrical coordinate system.); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the location and orientation of an indwelling medical device of Haynor with the rectangular to cylindrical conversion of Inabain order to allow a converting the instructions in rectangular coordinates from the teaching means into command data in cylindrical coordinates, thereby allowing an operation to be executed only once (Inaba: Col 3, Lines 1-6 “, a coordinate conversion device is provided for converting corresponding command data into other command data in accordance with the difference between the cylindrical coordinate values of the two origins. This eliminates the necessity of a teaching operation for the other origin and is extremely useful especially in a system such as a machine tool system wherein a robot performs the same services at each of a plurality of different positions, the reason being that the teaching operation need be executed only once.”).

Regarding claim 13, Haynor in view of Inaba teaches the system of claim 12, Haynor further teaches wherein the magnet is an axially magnetized Neodymium annular cylinder permanent magnet (Haynor: Col. 5, Lines 4-9. “the magnet is a small, cylindrical, rotatably attached, rare-Earth magnet. Suitable magnets include rare Earth magnets such as samarium cobalt and neodymium iron boron, both of which generate high field strengths per unit volume.” The magnet is an axially magnetized Neodymium annular cylinder permanent magnet taught as the magnet is a small, cylindrical, and consist of neodymium.).

Regarding claim 15, Haynor in view of Inaba teaches the system of claim 11, Haynor further teaches wherein the medical instrument includes the magnet, and the magnetic sensor is further configured to be arranged on or about the patient (Haynor: Col. 25, Lines 22-48. “PICC 304 is inserted through another arm of the patient and includes a magnet 306 associated with a terminal portion thereof…indwelling medical devices may be located using the techniques described herein…a set of fifteen magnetic sensing elements. This is sufficient to detect the position and orientation of the magnets 302 and 306” The medical instrument includes the magnet, and the magnetic sensor is further configured to be arranged on or about the patient is taught as the instrument [includes a magnet] is inserted through the arm of a patient and the magnetic sensing units located on the patient to detect the position of the magnet.).

Regarding claim 18, Haynor in view of Inaba teaches the system of claim 11, Haynor further teaches wherein the medical instrument includes the magnetic sensor, and the magnet is configured to be arranged on or about the patient (Haynor: Col. 25, Lines 22-48. “PICC 304 is inserted through another arm of the patient and includes a magnet 306 associated with a terminal portion thereof…indwelling medical devices may be located using the techniques described herein…a set of fifteen magnetic sensing elements. This is sufficient to detect the position and orientation of the magnets 302 and 306” the medical instrument includes the magnetic sensor, and the magnet is configured to be arranged on or about the patient is taught as the instrument [includes a magnet] is inserted through the arm of a patient and the magnetic sensing units located on the patient to detect the position of the magnet.).  

Regarding claim 19, Haynor in view of Inaba teaches the method of claim 1, Haynor further teaches wherein providing the ANN field model comprises: obtaining a magnetic vector field map of the magnet (Haynor: Col 10, Lines 1-5 “the estimated location with the actual measured magnetic field as measured by the magnetic sensors 108-114. The iterative process varies the estimated location in a controlled manner until the predicted magnetic field closely matches the measured magnetic field.” Obtaining a magnetic field map of the magnet is taught as the measured magnetic vector field.);5Application No.: 14/889,578Docket No.: LLOYDW 3.3F-031 extracting an axis-symmetric field slice from the obtained magnetic vector field map to train or fit the ANN field model (Haynor: Col 10, Lines 10 “the estimated location with the actual measured magnetic field as measured by the magnetic sensors 108-114. The iterative process varies the estimated location in a controlled manner until the predicted magnetic field closely matches the measured magnetic field.” Extracting an axis-symmetric field slice from the obtained magnetic vector field map to train or fit the ANN field model is taught as the estimated location [provided by the NN model] is compared to the measured magnetic field to train and acquire a desired degree of match.); and determining a number of associated hidden nodes in accordance with a residue error based on the extracted axis-symmetric field slice (Haynor: Col 10, Lines 10-16 “The difference between the predicted magnetic field and the actual measured magnetic field is an error, or error function, that may be used to quantitatively determine the location C. of the magnet 120. The error function is used in the iterative process to refine the estimated location of the magnet 120.” Determining a number of associated hidden nodes in accordance with a residue error based on the extracted axis-symmetric field slice is taught as the system of Haynor functions on a neural network in which a difference between the predicted magnetic field and the actual measured magnetic field is an error, or error function, that may be used to quantitatively determine the location C. of the magnet.).  

Regarding claim 20, Haynor in view of Inaba teaches the system of claim 11, Haynor further teaches wherein the software instructions corresponding to providing the ANN field model cause the processor to: obtain a magnetic vector field map of the magnet (Haynor: Col 10, Lines 1-5 “the estimated location with the actual measured magnetic field as measured by the magnetic sensors 108-114. The iterative process varies the estimated location in a controlled manner until the predicted magnetic vector field closely matches the measured magnetic field.” Obtaining a magnetic field map of the magnet is taught as the measured magnetic field.); extract an axis-symmetric field slice from the obtained magnetic vector field map to train or fit the ANN field model (Haynor: Col 10, Lines 10 “the estimated location with the actual measured magnetic field as measured by the magnetic sensors 108-114. The iterative process varies the estimated location in a controlled manner until the predicted magnetic field closely matches the measured magnetic field.” Extracting an axis-symmetric field slice from the obtained magnetic vector field map to train or fit the ANN field model is taught as the estimated location [provided by the NN model] is compared to the measured magnetic field to train and acquire a desired degree of match.); and determine a number of (Haynor: Col 10, Lines 10-16 “The difference between the predicted magnetic field and the actual measured magnetic field is an error, or error function, that may be used to quantitatively determine the location C. of the magnet 120. The error function is used in the iterative process to refine the estimated location of the magnet 120.” Determining a number of associated hidden nodes in accordance with a residue error based on the extracted axis-symmetric field slice is taught as the system of Haynor functions on a neural network in which a difference between the predicted magnetic field and the actual measured magnetic field is an error, or error function, that may be used to quantitatively determine the location C. of the magnet.).

Regarding claim 23, Haynor in view of Inaba teaches the method of claim 1, Haynor further teaches wherein the medical instrument is further associated with a further magnetic sensor, the further magnetic sensor is associated with the predetermined magnet (Haynor: Col 3, Lines 15-18 “The position and orientation of the indwelling medical device and associated magnet may be characterized by 5 of freedom indicating the location in three-dimensional Space” The location of medical instrument is accurately determined when the magnetic sensor is adjacent to the magnet is taught as the position and orientation of the indwelling medical device and associated magnet. The location is determined by the magnetic sensors when the magnet is anywhere in the three-dimensional space.), and the method further comprises: 

receiving, from the further magnetic sensor, a further sensor signal representing a further measured axisymmetric magnetic vector field of the magnet (Haynor: Col 7, Lines 46-47 “the magnetic Sensors can measure the static magnetic field generated by the magnet” A magnetic sensor configured to be associated with the magnet and to measure the axisymmetric magnetic vector field of the magnet to provide a sensor signal is taught as the magnetic Sensors can measure the static magnetic field generated by the magnet.), the further measured axisymmetric magnetic vector field having three Cartesian measurement coordinates (Haynor: Col 7, Lines 31-34 “a Cartesian coordinate system using magnetic Sensing elements orthogonally arranged in the X, y, and Z directions.” The measured axisymmetric magnetic vector field having three Cartesian measurement coordinates is taught as a Cartesian coordinate system using magnetic Sensing elements orthogonally arranged in the x, y, and z directions.); 

…, wherein the cost function further comprises a difference between the two … measurement coordinates of the further measured axisymmetric magnetic vector field and the two … prediction coordinates of each predicted magnetic vector field (Haynor: Col. 10, Lines 59-64. “The degree of match between .DELTA..sub.ij (predicted) and .DELTA..sub.ij (measured) may be measured by a cost function comprising the sum of the squares of the difference between .DELTA..sub.ij (predicted) and .DELTA..sub.ij (measured) and then using non-linear iterative optimization algorithms to minimize the value of the cost function.” The cost function comprising a difference between the two … measurement coordinates of the measured axisymmetric magnetic vector field and the two … prediction coordinates of each predicted magnetic vector field is taught as the degree of match between .DELTA..sub.ij (predicted) and .DELTA..sub.ij (measured) may be measured by a cost function comprising the sum of the squares of the difference between .DELTA..sub.ij (predicted) and .DELTA..sub.ij (measured) and then using non-linear iterative optimization algorithms to minimize the value of the cost function.).  

Inaba further teaches converting the three Cartesian measurement coordinates of the measured axisymmetric magnetic …field into two cylindrical measurement coordinates (Inaba: Abstract “a rectangular-to-cylindrical conversion device 104 or 202 for converting the instructions in the rectangular coordinate system from the teaching device 101 into command data in the cylindrical coordinate system,” The three Cartesian measurement coordinates of the measured axisymmetric magnetic field into two cylindrical measurement coordinates is taught as a [rectangular is taught as Cartesian] rectangular-to-cylindrical conversion device 104 or 202 for converting the instructions in the rectangular coordinate system from the teaching device 101 into command data in the cylindrical coordinate system.); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the location and orientation of an indwelling medical device of Haynor with the rectangular to cylindrical conversion of Inabain order to allow a converting the instructions in rectangular coordinates from the teaching means into command data in cylindrical coordinates, thereby allowing an operation to be executed only once (Inaba: Col 3, Lines 1-6 “, a coordinate conversion device is provided for converting corresponding command data into other command data in accordance with the difference between the cylindrical coordinate values of the two origins. This eliminates the necessity of a teaching operation for the other origin and is extremely useful especially in a system such as a machine tool system wherein a robot performs the same services at each of a plurality of different positions, the reason being that the teaching operation need be executed only once.”).

Regarding claim 24, Haynor in view Sarwar teaches the system of claim 11, Haynor further teaches further comprising: a further magnetic sensor configured to be associated with the magnet and to further measure the axisymmetric magnetic vector field of the magnet to provide a further sensor signal (Haynor: Col 7, Lines 46-47 “the magnetic Sensors can measure the static magnetic field generated by the magnet” A magnetic sensor configured to be associated with the magnet and to measure the axisymmetric magnetic vector field of the magnet to provide a sensor signal is taught as the magnetic Sensors can measure the static magnetic field generated by the magnet.), wherein the medical instrument and the processor are further configured to be associated with the further magnetic sensor and the storage device is further configured to store software instructions for causing the processor to (Haynor: Col 8, Lines 55-58 “It should be noted that the estimation processor 152 is preferably implemented by computer instructions stored in the memory 148 and executed by the CPU” A storage device configured to be associated with the processor and to store software instructions for causing the processor is taught as estimation processor 152 is preferably implemented by computer instructions stored in the memory 148 and executed by the CPU.): receive, from the further magnetic sensor, the further sensor signal representing the further measured axisymmetric magnetic vector field of the magnet (Haynor: Col 7, Lines 46-47 “the magnetic Sensors can measure the static magnetic field generated by the magnet” A magnetic sensor configured to be associated with the magnet and to measure the axisymmetric magnetic vector field of the magnet to provide a sensor signal is taught as the magnetic Sensors can measure the static magnetic field generated by the magnet.), the further measured axisymmetric magnetic vector field having three Cartesian measurement coordinates (Haynor: Col 7, Lines 31-34 “a Cartesian coordinate system using magnetic Sensing elements orthogonally arranged in the X, y, and Z directions.” The measured axisymmetric magnetic vector field having three Cartesian measurement coordinates is taught as a Cartesian coordinate system using magnetic Sensing elements orthogonally arranged in the x, y, and z directions.); 

…, wherein the cost function further comprises a difference between the two … measurement coordinates of the further measured axisymmetric magnetic vector field and the two … prediction coordinates of each predicted magnetic vector field (Haynor: Col. 10, Lines 59-64. “The degree of match between .DELTA..sub.ij (predicted) and .DELTA..sub.ij (measured) may be measured by a cost function comprising the sum of the squares of the difference between .DELTA..sub.ij (predicted) and .DELTA..sub.ij (measured) and then using non-linear iterative optimization algorithms to minimize the value of the cost function.” The cost function comprising a difference between the two … measurement coordinates of the measured axisymmetric magnetic vector field and the two … prediction coordinates of each predicted magnetic vector field is taught as the degree of match between .DELTA..sub.ij (predicted) and .DELTA..sub.ij (measured) may be measured by a cost function comprising the sum of the squares of the difference between .DELTA..sub.ij (predicted) and .DELTA..sub.ij (measured) and then using non-linear iterative optimization algorithms to minimize the value of the cost function.).  

(Inaba: Abstract “a rectangular-to-cylindrical conversion device 104 or 202 for converting the instructions in the rectangular coordinate system from the teaching device 101 into command data in the cylindrical coordinate system,” The three Cartesian measurement coordinates of the measured axisymmetric magnetic field into two cylindrical measurement coordinates is taught as a rectangular-to-cylindrical conversion device 104 or 202 for converting the instructions in the rectangular coordinate system from the teaching device 101 into command data in the cylindrical coordinate system.); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the location and orientation of an indwelling medical device of Haynor with the rectangular to cylindrical conversion of Inabain order to allow a converting the instructions in rectangular coordinates from the teaching means into command data in cylindrical coordinates, thereby allowing an operation to be executed only once (Inaba: Col 3, Lines 1-6 “, a coordinate conversion device is provided for converting corresponding command data into other command data in accordance with the difference between the cylindrical coordinate values of the two origins. This eliminates the necessity of a teaching operation for the other origin and is extremely useful especially in a system such as a machine tool system wherein a robot performs the same services at each of a plurality of different positions, the reason being that the teaching operation need be executed only once.”).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haynor (U.S.


Regarding claim 3, Haynor in view of Sarwar teaches the method of claim 2, Haynor teaches … when the magnet is located within 25mm from the magnetic sensor (Haynor: Col 21, Lines 45-48 “The detector system 100 located magnetic tagged PICCS to within an average of 0.4 cm, and a range of 0.2 cm to 1.25 cm.” Haynor teaches a range in which the magnet is detected from the sensor. The range is between 0.2cm and 1.25cm. It tests the accuracy based on this range.).
He further teaches wherein the determined location has an accuracy of less than 1 mT (RMSE) and/or a peak absolute error is-of less than 40 mT … (He: Paragraph [0128] “besides error mean and standard deviation (std), the RMSE (Root Mean Squared Error) was also used to evaluate the location estimation accuracy” The location accuracy using the method of RMSE is taught as the RMSE (Root Mean Squared Error) was also used to evaluate the location estimation accuracy. The limitation after “and/or” has been treated as an “or” therefore, the claim has been treated.).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the combination of Haynor and Inaba with the RMSE location accuracy estimation of Hein order to allow implementing a simpler and more convenient measure to compare the performance of different algorithms, thereby improving accuracy when error, mean, and standard deviation behave differently on a large amount data (He: Paragraph [0128] “improving the accuracy by recording the predictive algorithm's actual accuracy and making suitable modifications to improve that accuracy.”).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haynor (U.S.Patent No. 6263230) in view of Inaba (U.S. Patent No. 4,511,985) and Ong (U.S. 20110224565).

Regarding claim 5, Haynor teaches the method of claim 1, Hayor does not explicitly disclose
wherein the model is based on a back propagation neural network field model trained using a
Levenberg-Marquardt supervised learning algorithm.
Ong further teaches wherein the model is based on a back propagation neural network field model trained using a Levenberg-Marquardt supervised learning algorithm (Ong: Paragraph [0239] “The Levenberg-Marquardt algorithm may be used to perform the back-propagation learning.” The model is based on a back propagation neural network field model trained using a Levenberg-Marquardt supervised learning algorithm is taught as the Levenberg-Marquardt algorithm may be used to perform the back-propagation learning.).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the method of determining the combination of Haynor and Inaba with the Levenberg-Marquardt algorithm of Ong. Doing so would allow training an artificial neural network with feature vectors to make a prediction and solve for a problem [location](Ong: Paragraph [0239]).

6, 7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haynor (U.S. Patent No. 6263230 ) in view of Inaba (U.S. Patent No. 4,511,985)and Jin (U.S. 20140032463).
Regarding claim 6, Haynor in view of Inaba teaches the method of claim 1, Haynor in view of Sarwar does not explicitly disclose comprising selecting an order of the model and/or a number of nodes to reduce the error below a predetermined threshold. 
Jin further teaches the method of further comprising selecting an order of the model and/or a number of nodes to reduce the error below a predetermined threshold (Jin: Paragraph [0076] “In neural network 500, hidden layer 506 includes one or more hidden nodes… Additionally, it should be recognized that the number of hidden nodes 516 in neural network 500 can be adjusted after the initial number of hidden nodes 516 is determined based on the predetermined ratio.” Selecting an order of the model and/or a number of nodes to reduce the error below a predetermined threshold is taught as the number of hidden nodes in neural network can be adjusted after the initial number of hidden nodes is determined based on the predetermined ratio.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Haynor and Inaba with the optimization techniques of Levenberg-Marquardt of Jin in order to allow training an optimized number of neurons in the hidden layer, thereby training the network in very fast way. (Jin: Paragraph [0070] “In one embodiment, an optimized number of neurons in the hidden layer is determined. In one embodiment, the above approach trains the network in very fast way.”).
Regarding claim 7, Haynor in view of Inaba and Jin teaches the method of claim 6, Jin further teaches the order is a single hidden layer and the number of nodes is 5 to 20 hidden nodes.  
 (Jin: Paragraph [0076] “For example, when r=10, there are 10 hidden nodes 516 for each output node 514. It should be recognized, however, that the predetermined ratio can be a ratio of the number of output nodes 514 to the number of hidden nodes 516 (i.e., r=n/m). Additionally, it should be recognized that the number of hidden nodes 516 in neural network 500 can be adjusted after the initial number of hidden nodes 516 is determined based on the predetermined ratio.” A single hidden layer and the number of nodes is 5 to 20 hidden nodes is taught as a hidden layer with 10 nodes, nodes in a neutral network can be adjusted.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Haynor and Inaba with the optimization techniques of Levenberg-Marquardt of Jin in order to allow training an optimized number of neurons in the hidden layer, thereby training the network in very fast way. (Jin: Paragraph [0070] “In one embodiment, an optimized number of neurons in the hidden layer is determined. In one embodiment, the above approach trains the network in very fast way.”).

Regarding claim 14, Haynor in view of Inaba teaches teaches the system of claim 11, Haynor further teaches the magnet (Haynor: Col. 11, Lines 65-67. “the 12 parameters from the magnetic sensors 108-114 are given to the neural network 154, which generates an initial estimate of the location and orientation of the magnet 120.” A magnet is taught the magnet.).

Haynor in view of Inaba does not explicitly disclose wherein the model includes weighting coefficients, an order and/or the number of nodes for…and/or a desired error threshold. 
Jin further teaches wherein the model includes weighting coefficients, an order and/or the number of nodes for … and/or a desired error threshold (Jin: Paragraph [0048] “In one such embodiment, based on the individual error target for each training output domain, a dynamic increasing neuron number method is developed by checking both training set error and validation set error method to have high accuracy and good generalization neuron net based library. Previous neuron number iteration weights may be used as initial weights for current neural network structures to speed up training” The model includes weighting coefficients, an order and/or the number of nodes for … and/or a desired error threshold is taught as providing neuron number weights to reach a training set error target to have a high accuracy.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Haynor and Inaba with the optimization techniques of Levenberg-Marquardt of Jin in order to allow training an optimized number of neurons in the hidden layer, thereby training the network in very fast way. (Jin: Paragraph [0070] “In one embodiment, an optimized number of neurons in the hidden layer is determined. In one embodiment, the above approach trains the network in very fast way.”).

Claim 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haynor (U.S. Patent No. 6263230 ) in view of Inaba (U.S. Patent No. 4,511,985) and Sherman (U.S. 8,862,200).

Regarding claim 21, Haynor in view of Inaba teaches claim 1, Haynor in view of Sarwar do not explicitly disclose 

    PNG
    media_image1.png
    1
    748
    media_image1.png
    Greyscale

Sherman further teaches 
    PNG
    media_image1.png
    1
    748
    media_image1.png
    Greyscale

(Sherman: Col 36, Lines 28-40 “That is, the difference between the theoretical magnetic flux density component values and the measured magnetic flux density component values for each magnetic sensor 350 is calculated. The calculated differences for each magnetic sensor 350 is then Summed. To do so, in one particular embodiment, the following objective function may be used…” Col 36, Lines 40-47 “Bme, is the measured magnitude of the ith magnetic flux density component of the magnet 450 at a given position” The claim language below 
    PNG
    media_image1.png
    1
    748
    media_image1.png
    Greyscale
is taught as the difference between the theoretical magnetic flux density component values and the measured magnetic flux density component values for each magnetic sensor is calculated. Bme is the measured value of a sensor at a given location. Refer to the function provided at Line 40 in Col 36.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Haynor and Inaba with the objective function of Sherman in order to allow utilizing the objective function to calculate the sum of errors in order to estimate and adjust the estimated position of the magnetic source (Sherman: Col 37, Lines 1-25 “determined to be greater than the predetermined threshold value in process step 840, the algorithm advances to process step 842. In process step 842, the estimate of the position of the magnetic Source is adjusted. T”).

Regarding claim 22, Haynor in view of Inaba teaches claim 11, Haynor in view of Sarwar do not explicitly disclose

    PNG
    media_image1.png
    1
    748
    media_image1.png
    Greyscale

(Sherman: Col 36, Lines 28-40 “That is, the difference between the theoretical magnetic flux density component values and the measured magnetic flux density component values for each magnetic sensor 350 is calculated. The calculated differences for each magnetic sensor 350 is then Summed. To do so, in one particular embodiment, the following objective function may be used…” Col 36, Lines 40-47 “Bme, is the measured magnitude of the ith magnetic flux density component of the magnet 450 at a given position” The claim language below 
    PNG
    media_image1.png
    1
    748
    media_image1.png
    Greyscale
is taught as the difference between the theoretical magnetic flux density component values and the measured magnetic flux density component values for each magnetic sensor is calculated. Bme is the measured value of a sensor at a given location. Refer to the function provided at Line 40 in Col 36.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Haynor and Inaba with the objective function of Sherman in order to allow utilizing the objective function to calculate the sum of errors in order to estimate and adjust the estimated position of the magnetic source (Sherman: Col 37, Lines 1-25 “determined to be greater than the predetermined threshold value in process step 840, the algorithm advances to process step 842. In process step 842, the estimate of the position of the magnetic Source is adjusted. T”).

25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haynor (U.S.Patent No. 6263230) in view of Inaba (U.S. Patent No. 4,511,985) and Paladini (U.S. US20040138560).

Regarding claim 25, (New) Haynor in view of Inaba teach the method of claim 1, Haynor further teaches wherein the determined location of the medical instrument within the patient (Haynor: Col 1. Lines 20-25 “method for detecting the location of an indwelling medical device within the body of a patient”)… of the determined location of the medical instrument within the patient (Haynor: Col 1. Lines 20-25 “method for detecting the location of an indwelling medical device within the body of a patient”)

 Inaba further teaches is in cylindrical coordinates (Inaba: Abstract “a rectangular-to-cylindrical conversion device 104 or 202 for converting the instructions in the rectangular coordinate system from the teaching device 101 into command data in the cylindrical coordinate system,” The three Cartesian measurement coordinates of the measured axisymmetric magnetic field into two cylindrical measurement coordinates is taught as a rectangular-to-cylindrical conversion device 104 or 202 for converting the instructions in the rectangular coordinate system from the teaching device 101 into command data in the cylindrical coordinate system.)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the location and orientation of an indwelling medical device of Haynor with the rectangular to cylindrical conversion of Inaba in order to allow a converting the instructions in rectangular coordinates from the teaching means into command data in cylindrical coordinates, thereby allowing an operation to be executed only once (Inaba: Col 3, Lines 1-6 “, a coordinate conversion device is provided for converting corresponding command data into other command data in accordance with the difference between the cylindrical coordinate values of the two origins. This eliminates the necessity of a teaching operation for the other origin and is extremely useful especially in a system such as a machine tool system wherein a robot performs the same services at each of a plurality of different positions, the reason being that the teaching operation need be executed only once.”).

Haynor in view of Inaba does not explicitly teach …, the method further comprises converting the 6Application No.: 14/889,578Docket No.: LLOYDW 3.3F-031cylindrical coordinates… to Cartesian coordinates. 
	Paladini further teaches …, the method further comprises converting the 6Application No.: 14/889,578Docket No.: LLOYDW 3.3F-031cylindrical coordinates … to Cartesian coordinates (Paladini: Paragraph [0112] “manual wobbling motion of the ultrasound transducer still needs to be converted from Cylindrical to Cartesian space.” The method further comprises converting the 6Application No.: 14/889,578Docket No.: LLOYDW 3.3F-031cylindrical coordinates … to Cartesian coordinates is taught as converted from Cylindrical to Cartesian space.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Haynor and Inaba with the conversion of Cartesian to cylindrical of Paladini in order to allow Conversion ultrasound input data from Polar coordinates to Cartesian coordinates thereby, generating raster data and render such data as 2D images, 3D volumes, and/or 4D volumes (3D volumes+Time) onto a computer display (Paladini: Paragraph [0024] “ to generate raster data and render such data as 2D images, 3D volumes, and/or 4D volumes (3D volumes+Time) onto a computer display using Volume Rendering and Multi-Planar Reformatting (MPR).”).

 Claim 26 is similarly rejected, refer to claim 25 for further analysis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.S./Examiner, Art Unit 2123                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116